Citation Nr: 0417002	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a skin disability.  The veteran perfected a 
timely appeal of these determinations to the Board.

In October 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veteran's Law Judge.

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a skin disability; in a letter dated that same month, the 
RO notified the veteran of its decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

2.  Evidence added to the record since the June 1999 rating 
decision denying the veteran's application to reopen a claim 
of entitlement to service connection for a skin disability is 
so significant that it must be considered in order to fairly 
decide the merits of the case. 



CONCLUSION OF LAW

Evidence added to the record since the June 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a skin disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

The Board finds that, given the following determination to 
reopen the veteran's claim of entitlement to service 
connection for a skin disability, that the requirements of 
the VCAA have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the Board notes that, since June 1999, numerous 
VA records have been associated with the claims file, 
including records from the Lake City, Gainesville, and 
Valdosta, VA Medical Centers dated from January 1999 to June 
2001.  The veteran also submitted selected copies of his 
service medical records that he contends were not previously 
considered by the RO in adjudicating his claim.  In addition, 
additional statements and argument have been submitted by or 
on behalf of the veteran.  The RO issued a statement of the 
case in which VA discussed the pertinent evidence and the 
laws and regulations related to the claim, and essentially 
notified the veteran and his representative of the evidence 
needed by him to prevail on the claim.  Finally, the veteran 
testified at a hearing held before the undersigned Acting 
Veteran's Law Judge in October 2003, and the veteran's 
representative has been given the opportunity to submit 
written argument.  In this case, the Board also notes that 
the veteran, in submitting additional evidence to the RO 
after filing his claim, indicated his understanding of his 
need to submit evidence in his possession.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen a claim of service connection for a skin 
disability, and, in light of the following decision in which 
the Board reopens the veteran's claim and remands the matter 
for further development and de novo consideration in light of 
this decision, there is no reason to remand the case to the 
RO for VCAA consideration.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Application to reopen claim of service connection for a skin 
condition.

A June 1999 rating decision determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a skin disability on the basis that 
the veteran did not submit evidence of a medical nexus 
between this current skin disability and his period of 
service.  The veteran was notified of this decision on June 
9, 1999.  Because the veteran did not submit a timely Notice 
of Disagreement to the RO's June 1999 rating decision, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his claim in August 2000, new and material evidence 
meant evidence not previously submitted to agency 
decisionmakers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in August 2000.  

Evidence associated with the claims folder since the June 
1999 rating decision includes numerous VA records from the 
Lake City, Gainesville, and Valdosta, VA Medical Centers 
dated from January 1999 to June 2001; selected copies of the 
veteran's service medical records that he contends were not 
previously considered by the RO in adjudicating his claim; 
additional statements and argument submitted by or on behalf 
of the veteran; and testimony given at a hearing held before 
the undersigned Acting Veteran's Law Judge in October 2003.

Of particular significance is the testimony of the veteran 
before the Board in October 2003, in which the veteran states 
that his skin disability first began while he was in the 
service and that he was treated for this disability at that 
time.  He also testified that his disability continued after 
service and that he is still receiving treatment for this 
disability.  The veteran testified that his rash started on 
his chin and neck and then spread to his head, chest and 
back.  In this regard, the Board notes that the veteran is 
competent to testify as to his in-service and post-service 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), the Court has held that the veteran is competent to 
report that he has experienced a continuity of 
symptomatology.  

This evidence bears directly and substantially upon the 
specific matter under consideration which is whether the 
veteran's current skin disability had its onset in service.  
This evidence is also neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See also Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(corroborating evidence is relevant and probative, with a 
reasonable probability of changing the outcome, and hence, 
material).  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for a skin disability 
is reopened; the appeal is granted to this extent only.




REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for a skin disability must be remanded 
for additional development and adjudication.

The veteran reports that he suffers from a skin disability 
that began in service.  The veteran maintains that he was 
treated for this disability in service, immediately after 
service, and continues at present to be treated for this 
disability at the Lake City, Florida, VA Medical Center.  In 
this regard, the Board notes that in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002), the Court has held that the 
veteran is competent to report that he has experienced a 
continuity of symptomatology.  

In addition, the service medical records indicate that the 
veteran was treated several times in service for a rash.  
However, a skin disability was not diagnosed at that time.  
The first diagnosis of the veteran's disability contained in 
the veteran's claims file is a diagnosis of tinea versicolor 
that dates from January 1988.  Since that time the veteran 
has been diagnosed with this disability on several occasions, 
including during a July 1997 VA examination.  

While the veteran does have a current diagnosed skin 
disability, the veteran's claims file contains no medical 
evidence linking the veteran's diagnosed disability to his 
time in service.  During the July 1997 examination, the 
examiner noted the veteran's statement that he "had a skin 
rash on his trunk since service," but did not independently 
comment on whether this disability had its onset during 
service.  And the veteran's treatment records from the Lake 
City, Florida, VA Medical Center do not address the etiology 
of his disability.  

The Board also notes that it is unclear from the July 1997 
examination report whether the veteran's claims file was 
available to the examiner for review.  And the veteran was 
not afforded a new VA examination in connection with his 
application to reopen this claim.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a VA 
examination to determine whether he has a skin disability 
that is related to or had its onset during service.  The 
Board concludes that, pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  And in 
the examination report, the examiner should offer an opinion 
as to the likelihood that any skin disability found to be 
present is related to or had its onset during service.  
38 U.S.C.A. §§ 1116, 5103A; 38 C.F.R. § 3.159(c)(4) (2003).  

In addition, prior to affording the veteran a VA examination, 
the RO must ensure that all of the relevant records have been 
obtained.  As noted above, the Board notes that the veteran 
reported receiving treatment for his disability at the Lake 
City, Florida, VA Medical Center immediately after he was 
discharged from service.  The record in this case contains 
records from this facility dated between November 1987 and 
June 2001.  He also testified that his personal physician 
since 1996, is located at the Valdosta, Georgia, VA Medical 
Center.  On remand, therefore, the RO should update the 
claims file with treatment records from the Lake City VA 
Medical Center dated from September 1975 to November 1987 and 
from June 2001 to the present, and from the Valdosta facility 
from June 2001 to the present.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Such records, therefore, must be associated with 
the claims file.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for 
service connection for a skin disability.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his skin disability since 
September 1975.  This should specifically 
include medical and treatment records 
from the Lake City, Florida, VA Medical 
Center, dated from September 1975 to 
November 1987 and from June 2001 to the 
present, and from the Valdosta, Georgia, 
VA Medical Center, dated from June 2001 
to the present.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and etiology of any 
skin disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any skin disability found to be present.  
If the examiner diagnoses a skin 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's skin 
disability was caused by or had its onset 
during service.  In offering this 
assessment, the examiner should 
specifically comment on the findings 
contained in the service medical records 
indicating treatment for a rash in 
service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing, 
the RO should adjudicate the issue of 
entitlement to service connection for a 
skin disability.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran.  The case 
should then be returned to the Board if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



